             Case 2:20-cv-00471-RMP                  ECF No. 10          filed 05/10/21     PageID.41 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              May 10, 2021
             CHARLES JOSEPH REEVIS (a.k.a.
                                                                                                                   SEAN F. MCAVOY, CLERK
            thefatherthesonandHolyspiritofchrist),
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-00471-RMP
        SPOKANE COUNTY SUPERIOR COURTS,                              )
     SPOKANE COUNTY DETENTION SERVICES and
      STATE OF WASHINGTON DEPARTMENT OF
                                                                     )
           SOCIAL AND HEALTH SERVICES,
                     Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim upon which relief may be
’
              granted under 28 U.S.C. § 1915(e)(2).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         .




Date: 05/10/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
